Mr. Justice Burnett
delivered the opinion of the court.
1. The complaint declares an abandonment of the contract after the commencement of performance. At *538what stage of the work this occurred is not stated. The effort of the plaintiff is to apply to such a breach the stipulation for the allowance of $10 a day for delay in completing the undertaking. We note that by the provisions of the agreement itself this per diem forfeit is not to be appliéd for an indefinite period in the discretion of the plaintiff. On the contrary, the stipulation is limited to time “which should elapse after the expired time to'date of completion.” In other words, the term for which the amercement is to be allowed is bounded in the beginning by September 15, 1909, and is ended at the completion of the improvement. The pleadings fail to disclose such latter date. Indeed, the-plaintiff virtually states that there is no such date in that it says the enterprise was never finished. The manifest intention of the parties was, not to apply this clause to general damages, but only to mere delay. The stipulation on that point contemplates a fulfillment of the contract although belated, and not a breach by abandonment. It is plain that if the contractor- had finished his work-in a defective manner by September 15,1909, the covenant in question would not have been the standard by which the damages to the city would have been measured. It can only apply where he has done the work in every respect as agreed upon so far as structure and materials are concerned, and yet has been behind time. Clearly, the provision for damages must be applied to an apposite breach. The principle is thus aptly stated in the note to Moses v. Autuono, 56 Fla. 499 (47 South. 925, 20 L. R. A. (N. S.) 350):
“It seems to be generally held that, where a contract provides for the payment of stipulated damages for a particular breach, such stipulation is applicable only to the breach provided for; and, upon the abandonment or repudiation of the entire contract, the injured party, if *539Ms actual damages are the greater, is uot limited to the stipulated damages, or vice versa, if the latter are the greater, he is limited to the actual damages.”
Other cases illustrating the principle are Oakland Electric Co. v. Union Gas & Elect. Co., 107 Me. 279 (78 Atl. 288); Muehlbach v. Missouri & K. I. Ry. Co., 166 Mo. App. 305 (148 S. W. 453); Bedford v. Miller, 212 Fed. 368 (129 C. C. A. 44); Ward v. Haren, 183 Mo. App. 569 (167 S. W. 1064); Murphy v. United States F. & G. Co., 100 App. Div. 93 (91 N. Y. Supp. 582); Gilette v. Young, 45 Colo. 562 (101 Pac. 766).
2-4. Forfeitures are to be strictly construed, and he who would avail himself of them must bring himself precisely within the letter of the contract authorizing them. It was not the intention of the parties, as manifested by their agreement, to create a perpetuity of per diem forfeiture bounded only by the statute of limitations or the rapacity of the plaintiff. In general, damages are limited to compensation to the end that the injured party may be made whole, and it is only where it is difficult or impossible to 'calculate the actual damage that the previous stipulation of the parties for liquidated damages will be enforced. Such is the teaching of Wilhelm v. Eaves, 21 Or. 194 (27 Pac. 1053, 14 L. R. A. 297), and Mndred cases decided by this court. The complaint does not portray any condition to which the drastic remedy of liquidated damages is applicable. It was at least the duty of the pleader to show a completion of the contract, and thus establish the termination of the period of forfeiture. Failing to do so, he has not stated in any event a breach to which can be applied the measure of damages he invokes. For aught that appears, the contract may have been completed, except for a few trifling particulars wMch might be easily and quickly remedied. The *540measure of damages in such a case in justice and good conscience would be the difference between the contract price and the greater cost of completing it, but no situation of the kind is presented by the pleadings. The plaintiff’s case was bad on demurrer'. The verdict of the jury reached the same conclusion, and should not have been disturbed. The cause is reversed and remanded, with directions to enter judgment for the defendants on the verdict.
Reversed and Remanded "With Directions.
Mr. Justice Benson and Mr. Justice Harris concur.
Mr. Justice Bean concurs in the result.
Mr. Justice Eakin did not take any part in the consideration of this case.